DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3, it is unclear as to what “the member” is actually referred to since there are a seal member and a mounting member recited in claim 1 (NOTE: for purpose of examination, Examiner interprets as “the mounting member).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawa (US 8,545,264).
In regard to claim 1, Nawa discloses a connector (fig. 1), comprising:
a terminal fitting 40 to be connected to a wire 44;
a housing 10 for accommodating the terminal fitting 40;
a seal member 20 including a seal hole 26, the wire 44 being passed through the seal hole 26 in a liquid-tight manner; and
a mounting member 30 for holding the seal member 20 by sandwiching the seal member 20 between the housing 10 and the mounting member 30,
the mounting member 30 being in contact with the seal member 20 and movably mounted on the housing 10 (see fig. 3).

In regard to claim 2, Nawa discloses the seal member 20 includes a tube portion 22, the seal hole 26 is formed in the tube portion 22, and the mounting member 30 includes a through hole 33 to be held in contact with an outer peripheral surface 25 of the tube portion 22 (see fig. 1).

	In regard to claim 5, Nawa discloses the housing 10 includes an engaging portion 13, 14, the mounting member 30 includes an engagement receiving portion 39, and at least one of the engaging portion and the engagement receiving portion is deflectable and deformable during vibration of the wire.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori et al. (US 9,124,016).
	In regard to claim 1, Omori et al. discloses a connector (fig. 6), comprising:
a terminal fitting 10 to be connected to a wire W;
a housing 50 for accommodating the terminal fitting10;
a seal member 60 including a seal hole 62, the wire W being passed through the seal hole 62 in a liquid-tight manner; and
a mounting member 70 for holding the seal member 60 by sandwiching the seal member 60 between the housing 50 and the mounting member 70,
the mounting member 70 being in contact with the seal member 60 and movably mounted on the housing 50 (see fig. 3).

In regard to claim 6, Omori et al. discloses 
the mounting member 70 includes a rear wall for sandwiching the seal member 60 between the housing 50 and the rear wall,
the rear wall has, on a front surface, a seal restricting surface (see illustrated drawing below) for restricting a rearward displacement of the seal member and a housing restricting surface (see illustrated drawing below) for restricting a rearward displacement of the housing, and
the housing restricting surface is arranged rearward of the seal restricting surface.

[AltContent: textbox (housing restricting surface)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    462
    843
    media_image1.png
    Greyscale


[AltContent: textbox (seal restricting surface)]


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomori (US 10,644,435).
In regard to claim 1, Oomori discloses a connector (fig. 1), comprising:
a terminal fitting 80 to be connected to a wire 90;
a housing 10 for accommodating the terminal fitting 80;
a seal member 70 including a seal hole 73, the wire 90 being passed through the seal hole 73 in a liquid-tight manner; and
a mounting member 40 for holding the seal member 70 by sandwiching the seal member 70 between the housing 10 and the mounting member 40,
the mounting member 40 being in contact with the seal member 70 and movably mounted on the housing 10.

In regard to claim 2, Oomori discloses the seal member 70 includes a tube portion 72, the seal hole 73 is formed in the tube portion 72, and the mounting member 40 includes a through hole 43 to be held in contact with an outer peripheral surface of the tube portion 72 (see fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomori in view of JP 2001068208 A.
	In regard to claim 4, Oomori does not disclose the housing 10 includes a locking portion, and the seal member 70 includes a lock receiving portion for restricting separation of the seal member from the housing by being locked by the locking portion.
	JP 2001068208 A discloses the housing 5 includes a locking portion 7A, and the seal member 8 includes a lock receiving portion (see figures 2 and 3) for restricting separation of the seal member 8 from the housing 5 by being locked by the locking portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oomori by constructing the locking mechanism as disclosed by JP 2001068208 A in order to provide a reliable waterproof connector.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 3, the prior art fails to provide, teach or suggest the housing includes a lock arm on a side surface of an outer periphery, the lock arm locking a mating connector in a connected state, the member includes an outer wall for covering the side surface of the housing, and the outer wall includes an opening for exposing the lock arm and protection walls arranged on both sides across the opening to cover the lock arm from the both sides. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
10/17/2022


/THO D TA/Primary Examiner, Art Unit 2832